DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2004/0069895) [IDS dated 09/01/2021], herein Pham, in view of Cedarleaf (US 5,370,921) and as evidenced by Loctite Structural Adhesives and MatWeb.

In regards to claim 1, Pham teaches a composite panel for lightning strike protection [Abstract, Title, 0006].  Pham teaches the composite comprises a honeycomb core (28) surrounded by layers of pre-preg material (30) to be bonded to the core as well as filler plies (32) [0011, Fig. 2-reproduced below].  The filler plies overlap the end/tip of the honeycomb core (28) on both sides of the core between[Fig. 2].  An adhesive layer is positioned between the honeycomb core and the first layer of pre-preg material to bond the layers to the core [0011, Fig. 2].  A metal foil layer (38) is positioned on the outside of the lower pre-preg material [0012, Fig, 2].  On the other side of the metal foil layer an outer layer (44) of adhesive or Loctite Synskin is provided [0013].  An annotated version of Pham’s Fig. 2 is provided below as OA Fig. 2.  The pre-preg layers are considered the first and second skin layers.  The presence of additional layers are permitted as the claim is drawn under the transitional phrase comprising and thus is open to additional layers. The outer layer is considered a resin layer as Loctite teaches Synskin is an epoxy-based film [Pg. 17 Table Surfacing Film & Lightning Strike].  Pham teaches that the adhesive is a film adhesive BMS 5-129 [0011].  Matweb teaches a BMS 5-129 film adhesive is epoxy based [Pg. 1].  Thus, the choice of either layers lead to a resin based outer layer on the metal foil layer.  
Pham teaches a metal foil layer (38) is positioned on the outside of the lower pre-preg material and does not expressly teach that the foil is a mesh [0012, Fig, 2].  
Cedarleaf teaches a multilayered lightning strike composite [Title, Abstract, Col 1 lines 5-13].  The composite comprises a first prepreg skin layer (34), a first adhesive layer (36), a honeycomb core (38), a second adhesive layer (40), a second prepreg skin layer (34), an expanded foil (44) and a resin layer (48) [Col 6 lines 1-36, Fig. 2].  The layers are bonded to each other [Col 3 lines 23-31, Col 4 lines 14-20].  
Cedarleaf expressly teaches the expanded foil is a microgrid which allows the resin material to penetrate into the perforations and consolidate the composite’s exterior portion with the rest of the structure [Col 2 lines 58-62, Col 4 lines 28-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the expanded foil of Cedarleaf as the metal foil of Pham.  One would have been motivated to do so at it would have been the simple substitution for one know element for another to obtain predictable results.  Further one would have been motivated to do so based on the increased adhesion and consolidation afforded by the expanded foil due to the resin penetration into the perforations of the foil and reaching the skin layer. 
Pham does not expressly teach the length of the protruding portion.
Pham discloses the claimed invention except for the length of the protruding portion being a length equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the length of the protruding portion equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).



    PNG
    media_image1.png
    622
    1195
    media_image1.png
    Greyscale

OA Fig. 2: Pham’s Fig. 2 annotated.

In regards to claim 3, Pham teaches an adhesive layer is positioned between the honeycomb core and the first layer of pre-preg material to bond the layers to the core [0011, Fig. 2].    However, Pham only shows the adhesive layer (36) on the second skin side of the core in Fig. 2.
Cedarleaf expressly teaches the first and second adhesive layers are used to bond the prepreg skins to the honeycomb core on both sides of the core [Col 6 lines 24-29].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have additionally used the first adhesive layer to bond the first skin layers to the honeycomb core of Pham as taught by Cedarleaf.  One would have been motivated to do so as it would be applying a known bonding technique to a known product ready for improvement to yield predictable results.

In regards to claim 4, Pham further teaches the end portions of the honeycomb core are chamfered so as to be inclined toward the second skin material side [Fig. 2].

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 02/18/2022, with respect to the rejections based on Wolnek have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 02/18/2022 regarding the rejections based on Pham have been fully considered but they are not persuasive. 
Regarding the arguments based on Pham applicant primarily argues Pham does not teach the length/size of the filler material as claimed.  While not precisely teaching the length of the filler plies the general showing in the Fig. 2  show that the length of the plies overlap not much more than the length of the overlap on the core.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to made the length of the protruding portion equal to or less than a length of a portion of the filler that overlaps the tip of the end portion of honeycomb core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the optimization of the length would be obvious as honeycomb panels are known to have weight restrictions and thus excess material is generally eliminated.  Applicant further argues Pham does not address the problem set forth by the application of that adhesive accumulation may occur during occur and thus the length of the filler material is set forth as claimed.  While Pham does not discuss the problem of adhesive accumulation, there is more than one reason to use reinforcing plies in a composite.  It is noted the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145 II.  Further the, adhesive accumulation or the lack there of is not claimed and thus the arguments are outside the scope of the claims.  See MPEP 2145 VI.  Thus, the rejections remain as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784